Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendments submitted on 12/28/2021 include amendments to the claims. Claims 1-20 are pending. Claims 1, 3-4, 6-7, 13, 19-20 have been amended.
Response to Arguments
Applicant’s arguments filed 12/28/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cho et al. (KR20150125342A).
Claim Rejections - 35 USC § 112
Claim rejections under 35 USC 112 have been withdrawn based on the amendments to the claims.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8-11, 13-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR20130022792A) in view of Cho et al. (KR20150125342A).
Regarding claims 1, 19, Kim teaches a washing agent pump for a laundry treating apparatus (see abstract), comprising: a container to store a liquid washing agent therein; a passage forming member 150 (reads on passage body of claims 19-20) to provide a passage of a liquid washing agent, and the passage forming member 150 provided with an intake valve 151 to open and close an inlet port of a pressing space (reads on pressure cavity of claims 19-20), and  a discharge valve 152 to open and close an outlet port of the pressing space; a cylinder 120 disposed at a side of the passage forming member 150 to communicate with the pressing space; an introduction portion (see 151e together with connection pipe) to protrude from a front 
Regarding claim 2, Kim and Cho et al. together teach the limitations of claim 1. Kim also teaches in figure 1 an introduction hole opening/closing member (see screw attached to a side portion of the passage forming member 150) capable of opening and closing an introduction hole (see hole that screw is fitted into) formed at aside portion of the passage forming member 150.
Regarding claims 3-4, Kim and Cho et al. together teach the limitations of claim 2. Kim also teaches in figure 1 that the introduction hole opening/closing member is capable of opening the introduction hole when the introduction portion is to be coupled to the container (e.g. during assembly), and the introduction hole opening/closing member is capable of closing the introduction hole when the introduction portion is to be separated from the container (e.g. disassembly for servicing).
Regarding claim 5, Kim and Cho et al. together teach the limitations of claim 2. Kim also teaches in figure 1 that an introduction hole opening/closing member accommodating portion is provided outside of the introduction hole opening/closing member to accommodate the introduction hole opening/closing member (see structural support surrounding screw).
Regarding claims 8-11, 13-16, Kim and Cho et al. together teach the limitations of claim 1. Kim also teaches in figures 1-2, 5 and pages 6-7 of the translation that the introduction portion is provided at an upstream side of the pressing space (reads on claim 8); a piston 122 to move in a reciprocating manner within the cylinder 120; and a piston operating device 130 configured to control the piston 122 to reciprocate within the cylinder 120 (reads on claim 9); the passage forming member 150 includes an introduction space 156b at an upstream side of the pressing space, such that the liquid washing agent is introduced into the introduction space 156b (reads 
Regarding claim 20, Kim teaches a washing agent pump (see abstract), comprising: a container to store a liquid washing agent therein; a passage forming member 150 (reads on passage body of claims 19-20) to provide a passage of a liquid washing agent, and the passage forming member 150 provided with an intake valve 151 to open and close an inlet port of a pressing space (reads on pressure cavity of claims 19-20), and a discharge valve 152 to open and close an outlet port of the pressing space; a cylinder 120 disposed at a side of the passage forming member 150 to communicate with the pressing space; an introduction portion (see 151e together with connection pipe) to protrude from a front portion of the passage forming member 150; and a coupling portion 152d to protrude from the passage forming member 150 to attach .

Claims 1, 8-10, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20150048109) in view of Cho et al. (KR20150125342A).
Regarding claims 1, 8, 19-20, Wang et al. teaches a washing agent pump (see abstract) for a washing machine, comprising: a container 3 to store a liquid washing agent; a passage body 4 (reads on passage forming member of claim 1) having a passage for a liquid washing agent, the passage body 4 including a pressure cavity (see front portion of passage body 4, reads on pressing space of claim 1) having an inlet port and a discharge port; an intake valve 2 to open and close the inlet port of the pressure cavity 4; a discharge valve 14 to open and close the outlet port of the pressure cavity 4; a cylinder at a rear side of the passage body 4 (see rear portion of passage body 4) to communicate with the pressure cavity; an introduction portion 1 
Regarding claim 9, Wang et al. and Cho et al. together teach the limitations of claim 1. Wang et al. also teaches in figure 1 and paragraph [0014] a piston 5 to move in a reciprocating manner within the cylinder; and a piston operating device 6-11 configured to control the piston 5 to reciprocate within the cylinder.
Regarding claim 10, Wang et al. and Cho et al. together teach the limitations of claim 1. Wang et al. also teaches in figure 1 and paragraph [0014] that the passage forming member 4 includes an introduction space (see interior space of inlet port) at an upstream side of the pressing space, such that the liquid washing agent is introduced into the introduction space.

Allowable Subject Matter
Claims 6-7, 12, 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record is Kim (KR20130022792A). Kim fails to teach/disclose all of the limitations of claims 6-7, 12 and 17-18. Further no other prior art was located that fairly suggested the claimed invention in whole or in part along with the requisite motivation for combination to anticipate or render the claimed invention obvious.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINSAE B AYALEW whose telephone number is (571)270-0256. The examiner can normally be reached Monday-Friday, 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL BARR can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/TINSAE B AYALEW/EXAMINER, Art Unit 1711